Title: Robert Morris to the American Commissioners, 7 March 1777
From: Morris, Robert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Philada. March 7th. 1777
I have wrote you several letters and sent you dispatches from Congress and Committee of Correspondance by Mr. Reed who will probably be longer in reaching you than this but he goes by a much safer Conveyance as I apprehend. The Congress have adjourned from Baltimore to this place again but I think rather at an improper time as it appears to me that Genl. Howe is now forming another expedition against this place and I shall not think the City safe whilst the principal part of its defence depends on Militia, and altho our New Army has been recruiting a Considerable time yet we do not find them so forward as cou’d be wished, the want of cloathing &c. keeps them back a good deal, but we are spurring them on as much as possible. I do most sincerely hope you will negotiate the Loan and send out the Articles Wanted as we might then have leisure to make remittances with greater security than we can if done precipitately. We have bought considerable quantities of produce in various parts and shall export it as fast as the times, Seasons and Enemies Ships will permit, this you may depend on, and the Produce of this Country if it coud once be exported freely will soon discharge the Debt it may be necessary to Contract.
The Committee will all be here next Week and write you fully themselves. In the mean time I remain with perfect Esteem and respect Gentlemen Your obedient humble servant
Robt Morris

This goes by Monsr. Coleaux who promises to deliver it and a Packet of News Papers.
The Honble Doctr Franklin, Silas Deane and Arthur Lee Esqrs.

 
Endorsed by Franklin: Secret Committee March 7. 77
